FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                               TENTH CIRCUIT                     March 15, 2016

                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
 WADE ALLEN EDWARDS,

       Petitioner-Appellant,
                                                    No. 15-7058
 v.                                       (D.C.No. 6:07-CV-274-FHS-KEW)
                                                    (E.D. Okla.)
 MIKE ADDISON, Warden,

       Respondent-Appellee.



      ORDER DENYING A CERTIFICATE OF APPEALABILITY
               AND DISMISSING THE APPEAL


Before LUCERO, MATHERSON, and BACHARACH, Circuit Judges.



      Petitioner-Appellant Wade Allen Edwards, a state inmate appearing

pro se, unsuccessfully sought habeas relief in the district court and our

court. He then moved to alter or amend the judgment, arguing that the

court erred in considering his habeas claim. The district court denied the

motion, and Mr. Edwards wants to appeal. To do so, he must justify a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). This certificate is

available only if Mr. Edwards shows that reasonable jurists could find the

district court’s ruling debatable or wrong. Laurson v. Leyba, 507 F.3d

1230, 1232 (10th Cir. 2007). We do not regard the district court’s ruling as
debatable or wrong. As a result, we decline to issue a certificate of

appealability.

      In part, Mr. Edwards argues that the district court should not have

treated the motion as a second or successive habeas petition. Mr. Edwards

is correct, but this error has already been corrected. We have already

reversed the district court for treating the motion as a second or successive

habeas petition; and on remand, the district court denied the motion to

vacate without recharacterizing the motion.

      Mr. Edwards also argues that his counsel was ineffective. But the

district court did not reach the merits, holding that the judgment was not

void and that the motion was untimely. Mr. Edwards does not challenge the

timeliness ruling. As a result, no reasonable jurist could reverse even if he

or she agreed with Mr. Edwards that his attorney was ineffective. The

jurist would first have to grapple with the district court’s ruling on

timeliness, and Mr. Edwards does not question that ruling. As a result, we

decline to issue the certificate of appealability and dismiss the appeal.


                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge




                                       2